Citation Nr: 0335918	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to April 
1942 in the Philippine Commonwealth Army, and August 1945 to 
September 1945 in the Regular Philippine Army.  The veteran 
has been denied prisoner of war (POW) designation.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2002 by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein a claim seeking service 
connection for arteriosclerotic heart disease, lung 
condition, malaria, beriberi, dysentery, hearing loss in the 
right ear, and cataracts was denied.  The veteran perfected 
an appeal only with respect to the issue of service 
connection for arteriosclerotic heart disease.         


FINDING OF FACT

Arteriosclerotic heart disease is first manifested decades 
after discharge from service, and is not shown to be related 
to service.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in, or 
aggravated by, service, nor can it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to the 
completeness of the application.  By a letter dated in 
December 2001, the veteran was advised of what is needed to 
establish entitlement to the benefits sought, what evidence 
is in the file, what additional evidence is still needed, 
where and when to send additional evidence, and who to 
contact if he has any questions or needs assistance.  It 
advised him of what the RO would to do to assist him in 
obtaining any additional evidence if he so desired, 
requesting completed authorization forms to permit the RO to 
obtain it directly.  It advised him that the ultimate 
responsibility to substantiate the claim is his.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  This duty has been satisfied.  
In particular, it is noted that records of any and all 
treatment cited by the veteran have been sought and obtained 
by the RO, including service medical records, treatment 
records from Makati Medical Center, Manila Doctors Hospital, 
and the veteran's private physicians.  There is no relevant 
evidence that has not been associated with the claims folder.  
In fact, in October 2002, two months after the issuance of 
the Statement of the Case, the veteran notified the RO that 
he desired to have his case sent to the Board, indicating 
that he had no other relevant medical evidence.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   
II.  Service Connection for Arteriosclerotic Heart Disease

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Certain disabilities that are manifested subsequent to 
discharge within a specified time period are statutorily 
presumed to have been incurred during service even without 
direct evidence that they were incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Arteriosclerosis that is manifested 
to a compensable degree within one year following separation 
from service is presumed to have been incurred during 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2003). 

The veteran's service medical records consist solely of a 
physical examination report and an "Affidavit for Philippine 
Army Personnel."  Both are dated in September 1945.  There 
is no evidence of an entrance or separation examination for 
either the Philippine Commonwealth Army or the Regular 
Philippine Army.  The September 1945 physical examination 
report specifically notes that the veteran's cardiovascular 
system was "normal."  The veteran's blood pressure was 
noted as 100/66.  His pulse, sitting, was 100; 108 two 
minutes after exercise; and 112 after exercise.  Nothing in 
the physical examination report indicates that the veteran 
complained of, or was seen for, a cardiovascular or heart-
related problem, or any symptom later determined to have been 
related to arteriosclerotic heart disease.  As for the 
affidavit, it is devoid of any information concerning the 
veteran's health.

The Board also reviewed post-service medical evidence.  
Treatment records and laboratory reports from Makati Medical 
Center show that the veteran was seen for several days in 
early August 1999 for several disorders, including ischemic 
cardiomyopathy with congestive heart failure, premature 
ventricular systoles, benign prostatic hypertrophy, and 
urinary tract infection.  See Dr. O.H.'s notes dated in March 
2000 confirming treatment in August 1999 for these diagnosed 
conditions.  Early in September 1999, Dr. O.H. at Makati 
Medical Center added arteriosclerotic heart disease 
("ASHD") as another diagnosed condition.  Later, in October 
2001, Dr. E. J., Makati Medical Center, diagnosed the veteran 
with chronic bronchial asthma and hypertensive 
arteriosclerotic cardiovascular disease.  

All of these records amply demonstrate that the veteran now 
has cardiovascular disease.  However, nothing therein 
provides a causal nexus between service and the claimed 
disability, which the Board must find in order to grant 
service connection.     

The record also includes older treatment and laboratory 
records from Manila Doctors Hospital.  They indicate that the 
veteran had been hospitalized for a few weeks in December 
1963 for symptoms determined to have been linked to coxsackie 
viral infection.  Nothing in the record indicates that this 
infection is in any way related to the cardiovascular system 
or the claimed disability.        

In light of the above, the Board finds that the earliest 
manifestation of the veteran's present heart condition is 
evidenced by the Makati Medical Center treatment records 
dated in early 1999, almost 55 years after discharge from 
service.  Thus, there is no evidence to show that the veteran 
incurred a heart disease while in service, or that a pre-
existing heart condition was aggravated during service.  Nor 
does the record show that the veteran is entitled to a 
presumption of service connection based upon manifestation of 
the disease to a compensable degree within one year after 
discharge.  

Because there is no medical evidence to support a finding of 
service connection here, the Board finds that the evidence is 
not in equipoise.  Therefore, the veteran is not entitled to 
a benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection.  Accordingly, the 
Board finds that arteriosclerotic heart disease was not 
incurred in, or aggravated by, service.  Nor can the Board 
grant service connection based upon a statutory presumption.  


ORDER


Service connection for arteriosclerotic heart disease is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



